UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6711


CARLTON RAY BARBER, JR.,

                  Plaintiff - Appellant,

             v.

TODD HARRIS, Detective, Robeson County Sheriff’s Dept.;
ROBESON COUNTY CLERK OF COURT; ROBERT D. JACOBSON, Attorney,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:08-ct-03153-FL)


Submitted:    November 19, 2009             Decided:   December 2, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carlton Ray Barber, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Carlton   Barber,       Jr.,       appeals    the    district    court’s

order dismissing his 42 U.S.C. § 1983 (2006) action.                         We have

reviewed the record and find no reversible error.                      Accordingly,

we deny Barber’s motion for appointment of counsel and affirm

for the reasons stated by the district court.                     Barber v. Harris,

No. 5:08-ct-03153-FL (E.D.N.C. Mar. 10, 2009).                     We dispense with

oral   argument   because      the     facts      and     legal    contentions    are

adequately    presented   in     the    materials         before    the   court   and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2